445 F.2d 855
Charles Dwane COWAN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.No. 31082 Summary Calendar.**Rule 18, 5th Cir.; see Isbell Enterprises, Incv.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
June 22, 1971.

Charles D. Cowan, pro se.
Eldon B. Mahon, U.S. Atty., W. E. Smith, Asst. U.S. Atty., Fort Worth, Tex., for respondent-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
This appeal is taken from an order of the district court denying the motion of a federal prisoner that he be furnished with copies of court documents pertaining to his conviction for use in a future collateral attack on his conviction.  We affirm.


2
This Court has consistently held that a federal prisoner is not entitled to obtain copies of court records at government expense to search for possible defects, merely because of his status as an indigent.  Brown v. United States, 5th Cir. 1971, 438 F.2d 1385; Bennett v. United States, 5th Cir.1971, 437 F.2d 1210; Skinner v. United States, 5th Cir.1970, 434 F.2d 1036; Walker v. United States, 5th Cir.1970, 424 F.2d 278.  The Judgment below is affirmed.